Title: To Benjamin Franklin from Robert Rogers, [20 February 1772]
From: Rogers, Robert
To: Franklin, Benjamin


Thursday Eveng [February 20, 1772]
Major Rogers presents his most respectful Compliments to Doctr. Franklin, informs him that his Petition for a Tour thro’ the North American Continent, comes on before the Committee of Council on Tuesday next, when he hopes for the Doctrs. Interest on that affair. At the same time requests the Doctr. will inform him where Govr. Pomlin lives.
 
Addressed: To Doctr. / Franklin / Craven / Street
